Citation Nr: 1743093	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a compensable initial rating for traumatic brain injury (TBI) residuals.

2.  Entitlement to a rating in excess of 10 percent for discoid eczema.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a deviated nasal septum.

7.  Entitlement to service connection for a sinus disability.

8.  Entitlement to service connection for a headache disability.

(The issue of entitlement to additional vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code, to include in-home training, a Snap-On Tool Box, and additional welding courses, in support of further welding training, is addressed in a separate Board decision issued in conjunction with this decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to July 1987 with additional Reserve and National Guard service.

This appeal is before the Board of Veterans Appeals (Board) on appeal of February 2012 (lumbar spine and discoid eczema) and July 2013 (traumatic brain injury, cervical spine, right ankle, deviated nasal septum, sinus disability, and headaches) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2017, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, a sinus disability and for a headache disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2017, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal for entitlement to a compensable initial rating for TBI residuals.

2.  In February 2017, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal for entitlement to a rating in excess of 10 percent for discoid eczema.

3.   The evidence of record does not establish a current diagnosis of a right ankle disability.

4.  The evidence of record does not establish a current diagnosis of deviated nasal septum.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to a compensable initial rating for TBI residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to a rating in excess of 10 percent for discoid eczema have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

 4. The criteria for service connection for a deviated nasal septum have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal as to the claims for entitlement to a compensable initial rating for TBI residuals and entitlement to a rating in excess of 10 percent for discoid eczema, the Veteran elected to withdraw the issues from appellate consideration during the February 2017 Board hearing.  Hence, there remains no allegation of errors of fact or law for appellate consideration of these issues. Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Right Ankle Disability

The Veteran contends that service connection is warranted for a right ankle disability.

The service treatment records show that the Veteran was treated for a mild right ankle inversion injury in July 1986 and in January 1987.    

On VA examination in May 2013, the examiner determined that no current right ankle pathology was present.  The examiner noted that current x-rays and recent MRI of the lower extremities did not demonstrate any pathology consistent with persistent ankle impairment due to the prior mild inversion-type injuries.  

In this case, the Board finds that the competent and probative evidence of record supports a finding that the Veteran does not currently suffer from a right ankle disability and, therefore absent the presence of a current disability, service connection cannot be granted. In support of this conclusion is the May 2013 VA examination report, which, after complete physical examination of the Veteran failed to show any objective evidence of a right ankle disability.  Accordingly, the Board finds that the competent, probative, and persuasive evidence of record does not demonstrate the existence of a current right ankle disability.

Deviated Nasal Septum

The Veteran's service treatment records do not show any complaints, treatment or diagnosis of a deviated nasal septum.  

A July 1988 treatment record during the Veteran's period of Reserve and National Guard service showed the "presence of redundant mucosa at the septum opposite the middle turbinates, right side.  Left side normal" and also "septal deviation."  

On VA examination in May 2013, the examiner noted that "deviated nasal septum" was checked as the Veteran had reported such.  However, a CT scan noted deviation consistent with anatomic/nonpathologic undulation/variation.  The examiner explained that it was as least as likely as not that the Veteran had a mild variation on the architecture of his nasal septum which is evident only on CT scan and is not diagnosable as a deviated nasal septum.  The examiner concluded that the Veteran did not have a septal abnormality that was currently present.   

After thorough consideration of the evidence of record, the Board concludes that the evidence does not show that the Veteran has a current diagnosed disability associated with the claimed deviated nasal septum.  Although a deviated nasal septum was noted in July 1988, current VA examination in May 2013 shows that there is no such a diagnosis.  The May 2013 VA examiner concluded that there was no pathology to make a diagnosis of a deviated septum.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

The appeal for entitlement to a compensable initial rating for TBI residuals is dismissed.

The appeal for a rating in excess of 10 percent for discoid eczema is dismissed.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a deviated nasal septum is denied.


REMAND

The Board finds that a remand is required in order to properly assess the Veteran's remaining claims.

Cervical Spine Disability

The Veteran contends that his current cervical spine disability is due to physical activity, to include weight lifting and boxing during active duty service and that he has ongoing neck pain.  He stated that he sustained some strains during service but his complaints were not taken seriously and he was usually just given ibuprofen.

Following VA examination in May 2013, the Veteran was diagnosed as having osteoarthritis of the cervical spine.  The examiner opined that the current spine disability is not caused by, or the result of, any specific illness, injury, or event during active military service.  In providing a rationale, the examiner emphasized that there is was no documentation of neck strain during active duty service.  The Board finds that this opinion in inadequate as the examiner failed to consider the Veteran's reports of neck pain during active duty service which have been ongoing.
Therefore, further VA examination and opinion is warranted.


Lumbar Spine Disability

The Veteran also contends that a current lumbar spine disability is due to physical activity, to include weight lifting and boxing during active duty service

On VA examination in May 2013, the VA examiner determined that the Veteran had current diagnoses of multilevel osteoarthritis and congenital lumbar spinal stenosis.  The examiner stated that the osteoarthritis was consistent with age, body habitus and lifestyle.  With respect to the spinal stenosis, the examiner stated that it resulted in increased susceptibility to the chronic lower back problems that developed at the time of a work-related injury in January 2002.  However, the examiner did not explain why spinal stenosis would make the Veteran more susceptible to injury post-service in 2002 but not during active duty service.    

Moreover, the examiner did not explain whether the spinal stenosis was a congenital "defect" or a developmental "disease."  This is relevant because VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

Further, there was no notation of a lumbar spine disorder on the Veteran's induction examination.  Thus, additional questions are raised with respect to the possibility of aggravation of a preexisting disability. 

On remand, the VA examiner should first indicate whether there is clear and unmistakable evidence of any preexisting, lumbar spine disorder, including the congenital spinal stenosis.  Then, the examiner should indicate whether the alleged congenital disorder is a defect or a disease.  If the examiner determines that the Veteran has a congenital spinal "disease," the examiner is asked to render an opinion as to whether there is clear and unmistakable evidence that the disease was not aggravated during service (i.e., the increase was due to the natural progress of the disability).  If the examiner determines that the Veteran's spinal stenosis is a congenital "defect," then the examiner should address whether there was any additional disability due to disease or injury superimposed on the spinal stenosis, during service, including the Veteran's reports of injury to the spine due physical activity such as weight lifting and boxing.

Sinus Disability and Headache Disability

The Veteran contends that he has had sinus problems since active duty service. 

On VA examination in May 2013, the examiner stated that the Veteran had recurrent episodes of clinically diagnosed sinusitis with CT scan showing apparent sinus disease beginning in 2001, more than a decade after discharge from service.  On this basis, the examiner opined that the intermittent sinus condition was not caused by or permanently aggravated by military service.  The examiner's rationale does not take into consideration the Veteran's reports of the onset of sinus problems during active duty service.  

With respect to a headache disability, the May 2013 VA examiner indicated that the Veteran currently described a number of head symptoms which are most consistent with intermittent common tension headaches which could also be sinus related. Thus, a claim for a headache disability as secondary to sinusitis has been raised.   

In light of the above, further VA examination is warranted for both the sinus and headache disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed lumbar spine disability.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  After reviewing the record, the examiner is requested to address the following questions regarding the previously identified spinal stenosis and acquired spinal disorder: 

(a) Is there clear and unmistakable evidence that the lumbar spinal stenosis preexisted service?  If, so, is the lumbar spinal stenosis a congenital defect or developmental disease? 

(b) If the examiner finds that the Veteran clearly and unmistakably had a preexisting developmental "disease" and not a congenital "defect," is it clear and unmistakable that the preexisting disease did not undergo a permanent increase in severity during service ?  If so, was such increase clearly and unmistakably due to the natural progress of the disability? 

(c) If the examiner determines that the Veteran had a preexisting, congenital spinal "defect", was there was an additional disability due to disease or injury superimposed upon the spinal defect during service?  If so, please identify the additional disability.

(d) With respect to the acquired spinal stenosis, as well as any other lumbar spine disorder for which there is no clear and unmistakable evidence that it preexisted service, is it at least as likely as not that it is related to service? 

In answering this question, consider and address the Veteran's lay statements regarding onset of back pain during service due to physical activity such as lifting weight and boxing and continuity of low back pain. 

The rationale for all opinions offered should be provided. 

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed cervical spine disability.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report that he experienced the onset of neck pain during active duty service and that he continued to experience ongoing neck pain.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner should identify any current cervical spine disability.  Thereafter, he or she should offer an opinion regarding the following: 

Is it at least as likely as not that a cervical spine disability had its onset during or is in any way related to his military service, to include his participation in physical activities such as weight lighting and boxing.   

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed sinus disability and headache disability.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed. All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report his symptoms and history experienced through his senses. Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner is asked to determine if it is at least as likely as not that the Veteran's sinusitis had its onset during or is in any way related to his military service? 

If sinusitis is opined to be at least as likely as not etiologically related to service, the examiner should determine whether it is at least as likely as not that the Veteran's headache disability is proximately due to or chronically aggravated by sinusitis. 

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


